                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JONATHAN KING AND
TYRECE EDWARDS,

                Plaintiffs,

v.
                                                              Case No. 16-4142-DDC-KGS
THE RIB CRIB BBQ, INC.,

                 Defendant.

_____________________________________

                                MEMORANDUM AND ORDER

         This Order decides two pending motions in this closed case: (1) plaintiffs’ Motion for

Order (Doc. 75), and (2) defendant’s Motion for Sanctions (Doc. 78). On July 24 and 26, 2018,

pro se plaintiffs submitted two separate letters to the court. Docs. 74, 75. Although the court

was not able to understand precisely what plaintiffs’ letters sought, it appeared that plaintiffs

were asking the court to set aside the parties’ Stipulation of Dismissal (Doc. 73), because,

plaintiffs contend, they never consented to it. See, e.g., Doc. 75 at 1 (“We ask the court to

intervene on this matter due to the misrepresentation that[ ] has occurred, and our forged

signature placed onto documents without our consent or knowledge.”). The court thus directed

the Clerk to docket one of the letters as a motion. Doc. 75. Defendant filed a Response to

plaintiffs’ Motion (Doc. 77), refuting plaintiffs’ allegations of misrepresentation and forgery.

Also, defendant filed a Motion for Sanctions (Doc. 78). It seeks sanctions against plaintiffs

under Federal Rule Civil Procedure 11 for submitting letters to the court that lack any factual

basis.
       On September 27, 2018, the court held a hearing on the two pending motions. Plaintiffs

appeared pro se at the hearing. Defendant appeared through counsel. Also, a corporate

representative for defendant attended the hearing with defendant’s counsel. After the hearing,

defendant filed under seal two confidential Settlement and Release Agreements (Docs. 86, 87).

Each plaintiff had signed those agreements. Defendant also attached the endorsed settlement

checks that defendant had issued to each plaintiff. In response, plaintiffs filed a document under

seal purporting to contain copies of the settlement checks that plaintiff Jonathan King contends

he received (Doc. 89). Because plaintiffs’ submission differed from the settlement checks

submitted in defendant’s filing, the court ordered the parties to appear for a second hearing to

explain the discrepancy. The court also ordered plaintiffs’ former counsel, Larry Michel, to

appear at the hearing to help the court understand the apparent discrepancy.

       On October 22, 2018, the court held the second hearing. Plaintiffs again appeared pro se

at the hearing. Defendant appeared through counsel. A corporate representative for defendant

again attended the hearing with defendant’s counsel. And Mr. Michel—plaintiffs’ former

counsel—attended the hearing as the court had asked.

       After considering the parties’ arguments (presented both by their papers and during the

September 27 and October 22 hearings) and after reviewing the parties’ submissions, the court

denies plaintiffs’ Motion for Order (Doc. 75). Also, the court denies defendant’s Motion for

Sanctions (Doc. 78). Although the court is frustrated by plaintiffs’ representations to the court

and their inability to provide all of the information necessary to understand their assertions, the

court does not find that sanctions are warranted on this record. The court explains why, below.




                                                  2
 
        I.      Factual Background

        On August 26, 2016, plaintiffs Jonathan King and Tyrece Edwards, acting through

counsel Larry Michel, filed this lawsuit against their former employer, defendant The Rib Crib

BBQ, Inc. Plaintiffs asserted race discrimination and retaliation claims under Title VII of the

Civil Rights Act of 1964 (“Title VII”). Mr. Michel represented both Mr. King and Mr. Edwards

through the discovery phase of the case. Four days after the court entered the Pretrial Order—on

September 19, 2017—Mr. Michel moved to withdraw as counsel for Mr. Edwards only. Doc.

56. The court granted that motion. Doc. 62. Afterward, Mr. Edwards proceeded in the lawsuit

pro se. But Mr. Michel continued to represent Mr. King.

        On December 1, 2017, Magistrate Judge K. Gary Sebelius held a settlement conference

with the parties. Mr. Michel represented Mr. King at the mediation. Mr. Edwards appeared pro

se. The parties announced they had settled their dispute at the mediation. Afterward, Judge

Sebelius entered an Order reciting that the parties had reached a settlement. Doc. 70. Also, he

ordered the parties to submit a Stipulation of Dismissal by December 29, 2017. Id.

        On December 14, 2017, counsel for defendant filed a “Notice of Stipulated Voluntary

Dismissal with Prejudice.” Doc. 73. It recited that the parties were dismissing the lawsuit with

prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The Notice contained the

electronic signatures of three individuals: (1) Mr. Michel, as Mr. King’s counsel, signing on

behalf of Mr. King; (2) Mr. Edwards appearing pro se; and (3) defendant’s counsel signing on

behalf of defendant.

        For the next six months, the case saw no activity. But in July 2018, plaintiffs submitted

their letters to the court. In general, they allege that the Stipulation of Dismissal is a




                                                   3
 
misrepresentation and contains a forgery. Plaintiffs, appearing pro se,1 repeated these same

allegations at the September 27 hearing. The court explores the plaintiffs’ allegations in more

detail, next.

        II.     Discussion

                A. Plaintiffs’ Allegations

        Plaintiffs have made allegations—both in their papers and at the hearing—that are

difficult to follow. But, as best the court can discern, both plaintiffs assert that defendant has not

performed its obligations under the parties’ settlement agreements. Specifically, Mr. King

contends that defendants have not complied with his settlement agreement because: (1) he only

received a portion of the total settlement amount to which the parties agreed; (2) he did not

receive a 1099 form until July 2018; and (3) he did not receive a promised neutral letter of

reference until July 2018. At the September 27 hearing, Mr. Edwards asserted that he “wasn’t

really sure” what he is seeking with his present allegations. But later, he asked the court to

award him $15,000 for attorney’s fees that defendant had paid to his former counsel as part of

the settlement. Mr. Edwards asserts that his former counsel is not entitled to those fees. Also,

both plaintiffs contend that they never agreed to the Stipulation of Dismissal (Doc. 73) that

defendant filed with the court on December 14, 2017. As explained below, none of plaintiffs’

assertions has any merit.

        The facts adduced at the hearings establish that both Mr. King and Mr. Edwards entered

settlement agreements with defendant. Defendant’s counsel explained at the September 27

hearing that the parties reached an agreement at the December 1 mediation. Judge Sebelius’s

Order confirms as much. Doc. 70. Defendant’s counsel also represented that the parties

                                                            
1
               At the September 27 hearing, the court confirmed with Mr. King that Mr. Michel no longer
represents him in this matter.

                                                      4
 
discussed the terms of their settlements in detail, and later tried to put the settlements’ terms on

the record with Judge Sebelius.2 After the mediation, the parties reduced their agreements to

writing. Defendant’s counsel represented that he sent the proposed settlement agreements by

email both to Mr. King’s counsel and Mr. Edwards personally. Mr. Michel confirmed that he

received the proposed settlement agreement for Mr. King, and he also represented that he

provided it to Mr. King for review.

        On December 5, 2017, Mr. Michel sent defendant’s counsel a fully executed copy of Mr.

King’s settlement agreement. Doc. 77-1. In his correspondence attaching the fully executed

agreement, Mr. Michel asked whether defendant intended to prepare a Stipulation of Dismissal.

Id. at 1. Defendant’s counsel responded the same day by sending a proposed Stipulation. Id. He

asked Mr. Michel if he had permission to file the Stipulation once Mr. King had received his

settlement payment. Id. Mr. Michel responded that he approved the Stipulation and that

defendant’s counsel could file it once payment was made. Doc. 77-2 at 1.

        On December 7, 2017, Mr. Edwards sent an email to defendant’s counsel acknowledging

he had received his proposed settlement agreement and that he was in the process of reviewing it.

Doc. 77-3. That same day, defendant’s counsel sent Mr. Edwards a proposed Stipulation of

Dismissal. Id. Defendant’s counsel asked Mr. Edwards if he had Mr. Edwards’s approval to file

it once the parties had executed their settlement agreements and defendant had made the

settlement payments. Id. On December 12, 2017, defendant’s counsel sent another email to Mr.

Edwards asking if he had an opportunity yet to review his settlement agreement. Doc. 77-4. Mr.

Edwards responded that he was ready to sign once defendant had the settlement checks for him.


                                                            
2
               The court understands that the parties made a record of the terms of their settlements with Judge
Sebelius using an audio recording. The court has attempted to locate that audio recording, but learned
that the conference never was recorded due to a technical malfunction.

                                                        5
 
Doc. 77-5 at 1. Defendant’s counsel responded that he had the settlement checks ready to issue

and offered to meet Mr. Edwards to execute the agreement and deliver the checks. Doc. 77-6 at

1. Mr. Edwards responded: “[I]f u got the check lets roll.” Doc. 77-7. Defendant’s counsel and

Mr. Edwards then made arrangements for Mr. Edwards to come to the office of defendant’s

counsel’s to sign the agreement. On December 12, 2017, Mr. Edwards went to defendant’s

counsel’s office, signed his settlement agreement, and received the settlement checks, a neutral

letter of reference, and W-2 and 1099 tax forms.

       On December 14, 2017, defendant’s counsel filed the Stipulation of Dismissal that Mr.

Michel (as Mr. King’s counsel) and Mr. Edwards had approved. Doc. 73. Mr. Michel and Mr.

Edwards (as a registered pro se litigant) received notice of the Stipulation of Dismissal’s filing

by email. Doc. 77-9 at 1. No one objected to the Notice of Dismissal’s filing until plaintiffs

submitted their pro se letters to the court many months later in July 2018.

       Defendant has filed under seal its two confidential Settlement and Release Agreements

with plaintiffs. Docs. 86, 87. One agreement memorializes Mr. King’s settlement agreement

with defendant. Doc. 86. The other agreement memorializes Mr. Edwards’s settlement

agreement with defendant. Doc. 87. Both agreements contain signature pages. Mr. King’s

agreement contains his signature on the signature page. Doc. 86 at 6. And Mr. Edwards’s

agreement contains his signature on the signature page. Doc. 87 at 6.

       At the September 27 hearing, Mr. Edwards conceded to the court that he had signed his

agreement. Mr. King asserted at the hearing that he signed an agreement for attorneys’ liens, but

that he never had seen the other pages of the parties’ settlement agreement. The signature page

of Mr. King’s agreement contains an Acknowledgment of Signature and Satisfaction of




                                                 6
 
Attorneys’ Liens. Doc. 86 at 6. Also, it contains the following language—in bold print and all

capital letters—directly above Mr. King’s signature:

        HAVING READ AND UNDERSTOOD THIS AGREEMENT, HAVING
        HAD THE OPPORTUNITY TO CONSULT AN ATTORNEY PRIOR TO
        SIGNING THIS AGREEMENT, AND HAVING HAD SUFFICIENT TIME
        TO CONSIDER WHETHER TO ENTER INTO THIS AGREEMENT, THE
        PARTIES HERETO HAVE SIGNED THIS AGREEMENT AS OF THE DAY
        AND YEAR FIRST WRITTEN BELOW.

Id. At the October 22 hearing, Mr. Michel denied Mr. King’s assertion that Mr. Michel had

failed to provide him with a full copy of the settlement agreement. To the contrary, Mr. Michel

explained how and when he provided the settlement agreement to Mr. King. This dispute is one

between Mr. King and his former counsel. It’s not a matter for this court to resolve.3 Also, Mr.

King signed the agreement on the page numbered as page 6. Above his signature, the agreement

stated—explicitly—that he had read and understood the agreement, had the opportunity to

consult counsel about the agreement, and had sufficient time to consider the agreement before

signing.

        As the settlement agreements provide, both plaintiffs agreed to release defendant from

their claims in exchange for settlement payments. After they executed their respective settlement

agreements, both Mr. King and Mr. Edwards received the settlement payments that their

agreements obligated defendant to pay. Shortly thereafter, Mr. King and Mr. Edwards either

cashed or deposited the settlement payments that defendant had made to them.

        The parties’ settlement agreements specifically explain how the parties agreed to

apportion the lump sum settlement payment made to each plaintiff. Doc. 86 at 1; Doc. 87 at 1.

                                                            
3
               Mr. King provided documents to the court during the September 27 hearing that suggest plaintiffs
filed an attorney discipline complaint against their former counsel. Mr. Michel confirmed at the October
22 hearing that plaintiffs have asserted an ethical complaint against him. Mr. Michel denies that he
breached any of his ethical obligations when representing plaintiffs.


                                                      7
 
Mr. Edwards agreed that defendant would make two separate payments totaling the negotiated

lump sum settlement. Doc. 87 at 1. The first amount was payable to Mr. Edwards for recovery

of his alleged lost earnings less mandatory withholdings. Id. The second amount was payable to

Mr. Edwards for his alleged non-economic damages. Id. Mr. Edwards concedes that defendant

paid him both the first and second payments, totaling the agreed lump sum settlement payment.

         As for Mr. King’s settlement agreement, he agreed that defendant would make three

separate payments totaling the negotiated lump sum settlement. Doc. 86 at 1. The first amount

was payable to Mr. King for his alleged lost earnings less mandatory withholdings. Id. Mr.

King concedes that defendant paid him this first payment. The second amount was payable to

Mr. King for his alleged non-economic damages. Id. The third amount was payable to the law

firm of Mr. King’s counsel for attorney’s fees and expenses earned or incurred in its

representation of Mr. King and Mr. Edwards.4 Id.

        Mr. King’s signature appears on the endorsement line of the second check payable for his

alleged non-economic damages. Id. at 14. But Mr. King insisted at the hearing that he never

received the full amount of that check. Instead, he provided the court with a copy of a check

from Mr. Michel’s law firm. This check’s payee is Mr. King, but in an amount less than the

amount defendant had agreed to pay Mr. King for alleged non-economic damages. Doc. 89 at 2–

3. The only reason that Mr. King provided for this discrepancy is that he never was paid the

amount he was owed under the parties’ settlement agreement.

                                                            
4
               At the September 27 hearing, Mr. Edwards asserted that he didn’t understand why his counsel
was entitled to fees because he was proceeding pro se when the parties reached their settlement
agreement. But none of Mr. Michel’s fees came out of Mr. Edwards’s settlement payments. Only Mr.
King’s agreement includes an attorney fee provision. Also, in response to the court’s questions, Mr.
Edwards conceded that counsel had represented him in the case for more than a year before withdrawing.
Also, he conceded that his lawyer had performed work for Mr. Edwards during that representation and
that his counsel may have been entitled to payment for that representation.


                                                    8
 
        Mr. Michel was able to shed light on the purported discrepancy at the October 22

hearing. He explained that Mr. King had taken several loans in advance of receiving his

settlement payment from defendant—a significant fact that Mr. King had neglected to provide to

the court. After the hearing, Mr. Michel filed documents with the court establishing that three

different lending institutions had loaned money to Mr. King in exchange for his agreement to

assign his interest in the settlement payments to each specific lending institution. Doc. 93-3.

Also, in these agreements with the lenders, Mr. King had directed his lawyer to pay any

settlement amounts that his lawyer received to the lending institutions to repay Mr. King’s debts.

Id. at 4–6. The three lending institutions are: (1) The Bank of Tescott; (2) Prime Case Funding;

and (3) Case Advances. After Mr. Michel’s firm received Mr. King’s settlement payment from

defendant, the law firm (through its trust account) issued checks to the three lending institutions

for the amounts that Mr. King owed them. Mr. Michel has submitted the checks showing how

the firm distributed defendant’s settlement payment for Mr. King’s alleged non-economic

damages. Doc. 93-1. Mr. Michel submitted four checks: Three checks made payable to each of

the three lending institutions for the amounts Mr. King owed them, and the fourth check made

payable to Mr. King for the remaining amount.5 Id.

        When faced with Mr. Michel’s explanation, Mr. King never denied that he had taken

these loans against his settlement payment. Also, he never denied that he had directed Mr.

Michel’s firm to pay the amounts he owed to the three lending institutions, using the settlement

funds paid by defendant for that purpose. Instead, Mr. King tried to argue that the terms of the

loans he decided to take were unfair to him. This dispute is yet another dispute that is not a


                                                            
5
               The court has added the amounts of the four checks together. They equal exactly the amount of
the second settlement check that defendant paid Mr. King, i.e., the amount for Mr. King’s alleged non-
economic damages.

                                                      9
 
matter for this court to resolve. The court notes, however, that Mr. King conceded he received

the proceeds of the loans.

        The facts thus establish that defendant paid plaintiffs the payments that the settlement

agreements required defendant to pay to them. Mr. King’s argument that he has not received all

amounts owed to him is baseless. He received all payments he was owed under the agreement he

signed. Also, Mr. Edwards is not entitled to recoup any of the attorney’s fees paid to his former

counsel. Mr. Edwards received all the settlement payments owed to him under his agreement

with defendant.

        The facts also establish that defendant’s counsel provided to Mr. King’s counsel the

neutral letter of reference6 he had bargained for in the settlement, and the W-2 and 1099 tax

forms. Mr. King asserts that he never received these documents until defendant provided them

to him in July 2018. Mr. Michel disputed that his firm had neglected to give Mr. King all of his

settlement documents. Nevertheless, to the extent Mr. King is complaining that his counsel

never provided him with these documents, that is a dispute between Mr. King and his counsel.

The court has no jurisdiction to hear or decide that dispute. And it declines to get involved in it.

        Finally, the persuasive facts establish that plaintiffs authorized defendant’s counsel to file

the Stipulation of Dismissal. Contrary to plaintiffs’ assertion, this filing was not a

misrepresentation or any fraud on the court. Instead, the facts establish that Mr. King’s counsel

and Mr. Edwards received a copy of the proposed Stipulation of Dismissal from defendant’s

counsel. Mr. Michel—as Mr. King’s counsel and thus his authorized representative—informed


                                                            
6
               Mr. King complained at the September 27 hearing about the contents of his neutral reference
letter. He seemed to argue that it should contain more information about his employment than what the
letter provides. The court rejects this argument. Both plaintiffs’ letters contain the information that the
settlement agreements required defendant to include in the letters. See Doc. 86 at 4, 7; Doc. 87 at 4, 7.


                                                     10
 
defendant’s counsel specifically that he approved the Stipulation and that defendant’s counsel

could file it once the parties executed the settlement agreement and Mr. King had received

payment. Mr. Edwards also received the proposed Stipulation of Dismissal from defendant’s

counsel. When he responded to defendant’s counsel that he was ready to “roll” with signing the

settlement agreement, defendant’s counsel understood his response to approve the proposed

Stipulation of Dismissal that he had sent earlier to Mr. Edwards. Defendant’s counsel’s

understanding was perfectly reasonable, especially when Mr. Edwards had signed a settlement

agreement expressing his agreement to release defendant from the claims he had asserted in this

lawsuit (Doc. 86 at 2), he had received his settlement checks, and he had cashed or deposited

those checks a few days later. And importantly, Mr. Edwards received an email notice of the

filing of the Stipulation of Dismissal on December 14, 2017. He never made any complaints

about the Stipulation’s filing until months later. Plaintiffs’ assertions about the Stipulation of

Dismissal are wholly unpersuasive. Simply, they have no merit.7

        For all these reasons, the court denies plaintiffs’ Motion for Order (Doc. 75). None of the

allegations that plaintiffs assert in their Motion for Order have merit. And thus the court refuses

to set aside the Stipulation of Dismissal. It also declines to award plaintiffs any of the relief that

they seek in their letters or that they requested at the in-person hearings.8

                                                            
7
               Plaintiffs appear to argue that the language of the Stipulation of Dismissal contradicts the
language of their settlement agreements because the Stipulation asserts that all parties will bear their own
costs and attorney’s fees, while the settlement agreements require defendant to pay plaintiffs’ costs and
attorney’s fees. As defendant’s counsel explained at the hearing, the language in the Stipulation simply
advises the court that it need not apportion fees and costs to any parties. And plaintiffs never assert that
they were required to pay their own fees and costs in violation of the parties’ settlement agreements. To
the contrary, the facts establish that defendant paid plaintiffs’ attorney’s fees and costs consistent with
their memorialized settlement agreements.
8
         The court appreciates Mr. Michel’s appearance to help the court understand the facts surrounding
plaintiffs’ assertions. Although no longer involved in this case as counsel, Mr. Michel complied with the
court’s directive to travel from Salina to Topeka to appear in-person at the October 22 hearing. At the
hearing, Mr. Michel provided a helpful explanation of the facts. And after the hearing, Mr. Michel

                                                     11
 
                B. Sanctions

        Defendant has filed a Motion for Sanctions (Doc. 78). It asks the court to award

sanctions against plaintiffs under Federal Rule of Civil Procedure 11 for asserting baseless

allegations of misrepresentation and fraud against defendant’s counsel. Defendant asks the

court, at minimum, to award defendant the costs and attorney’s fees it incurred defending

plaintiffs’ meritless allegations, and to enjoin plaintiffs from asserting any other frivolous attacks

against the dismissal of this lawsuit.

        Rule 11 allows the court to impose sanctions when a party makes certain representations

to the court that violate the Rule. Specifically, Fed. R. Civ. P. 11(b) provides:

        (b) Representations to the Court. By presenting to the court a pleading, written motion,
        or other paper—whether by signing, filing, submitting, or later advocating it—an attorney
        or unrepresented party certifies that to the best of the person’s knowledge, information,
        and belief, formed after an inquiry reasonable under the circumstances:

                (1) it is not being presented for any improper purpose, such as to harass, cause
                unnecessary delay, or needlessly increase the cost of litigation;

                (2) the claims, defenses, and other legal contentions are warranted by existing law
                or by a nonfrivolous argument for extending, modifying, or reversing existing law
                or for establishing new law;

                (3) the factual contentions have evidentiary support or, if specifically so
                identified, will likely have evidentiary support after a reasonable opportunity for
                further investigation or discovery; and

                (4) the denials of factual contentions are warranted on the evidence or, if
                specifically so identified, are reasonably based on belief or a lack of information.

        Rule 11 requires that a party accused of violating the Rule must receive notice and a

reasonable opportunity to respond. Fed. R. Civ. P. 11(c)(1). A party can file a motion seeking

sanctions under Rule 11(c)(2). Also, the court can impose sanctions on its own initiative after


                                                            
submitted relevant documents for the court’s review. The court is grateful for the time and effort Mr.
Michel devoted to this enterprise, especially because he faced unfounded allegations of fraud.

                                                    12
 
ordering the party “to show cause why conduct specifically described in the order has not

violated Rule 11(b).” Fed. R. Civ. P. 11(c)(3).

       If the court determines that a party has violated Rule 11(b), it may impose an appropriate

sanction on the party who violated the Rule or is responsible for the violation. Fed. R. Civ. P.

11(c)(1). A district court has “‘broad discretion to impose Rule 11 sanctions.’” King v. Fleming,

899 F.3d 1140, 1148 (10th Cir. 2018) (quoting Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

407 (1990)). But even so, the court must limit the sanction to one that is sufficient to deter the

conduct or comparable conduct by others similarly situated. Fed. R. Civ. P. 11(c)(4).

       Also, the court recognizes that both plaintiffs currently proceed pro se in this lawsuit.

And, while plaintiffs’ pro se status requires the court to construe their pleadings liberally, pro se

plaintiffs still must comply with the Federal Rules. Ogden v. San Juan Cty., 32 F.3d 452, 455

(10th Cir. 1994) (explaining that a litigant’s “pro se status does not excuse the obligation of any

litigant to comply with the fundamental requirements of the Federal Rules of Civil and Appellate

Procedure” (citing Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994))).

       Here, the court provided plaintiffs notice of their perceived Rule 11 violation with its

Show Cause Order. Doc. 81 at 2 (“The court thus orders plaintiffs to show good cause at the

September 2[7]th hearing why the court should not deny their Motion for Order and grant

defendant’s Motion for Sanctions [under Rule 11].”). And the court gave plaintiffs an

opportunity to respond at both the September 27 and October 22 hearings. At those hearings,

plaintiffs submitted a confused version of the facts. The court is frustrated that plaintiffs—

especially Mr. King—were not more forthcoming about all the facts pertinent to their purported

dispute over the settlement agreements. But the court is hesitant to award sanctions on the

current record. The record is muddled by plaintiffs’ confusion over the facts and their



                                                  13
 
misunderstanding of the process for completing a settlement and dismissing a lawsuit. Their

misunderstanding is not sanctionable. The process of weaving together a settlement agreement,

dismissal papers, and payments—much less multiple payments—is not self-explanatory. Asking

questions is a perfectly reasonable, careful, and thoughtful response to the confusion. But that

isn’t what plaintiffs did. Instead, they started making allegations of fraud and casting aspersions.

Those allegations, as the court now understands, were baseless and, arguably, worthy of

sanction.

          But after careful deliberation, the court has decided to give plaintiffs the benefit of the

doubt. It will not award sanctions against them for their assertions—even though they never

established that defendant had engaged in any misconduct or fraud, as they contended. The court

thus will deny defendant’s Motion for Sanctions. But it warns plaintiffs: If they make any

other similar filings that contain unfounded allegations, the court will not view it in such a

forgiving way.

          III.   Conclusion

          For reasons explained, the court denies plaintiffs’ Motion for Order (Doc. 75) and

defendant’s Motion for Sanctions (Doc. 78). Plaintiffs’ assertions that defendant did not comply

with its obligations under the parties’ settlement agreements and that defendant fraudulently filed

the Stipulation of Dismissal are utterly baseless. Nevertheless, the court declines to award

sanctions against plaintiffs on the current record.

          IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ Motion for

Order (Doc. 75) is denied.

          IT IS FURTHER ORDERED THAT defendant’s Motion for Sanctions (Doc. 78) is

denied.



                                                    14
 
    IT IS SO ORDERED.

    Dated this 20th day of November, 2018, at Kansas City, Kansas.

                                             s/ Daniel D. Crabtree
                                             Daniel D. Crabtree
                                             United States District Judge
 




                                        15
 
